DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application was filed on 01/26/2018.
This action is in response to amendments and remarks filed on 01/20/2021. In the current amendments, claims 1-3, 10, 12, 15-17, and 19-20 are amended. Claims 1-20 are pending and have been examined.
In response to amendments and remarks filed on 01/20/2021, the objections to the Drawings, Specification, and claims, the 35 U.S.C. 101 rejection, the 35 U.S.C. 112(b) rejection, and the 35 U.S.C. 103 rejection made in the previous Office Action have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is directed to a method for personalized triage of communications. None of the prior arts, either alone or in combination, teaches the following limitations:
...generating, utilizing a global deep learning model, a first predicted degree of priority of the piece of communication from a perspective of multiple users based on the representation; generating, utilizing a personalized learning model for the user, a second predicted degree of priority of the piece of communication from both the perspective of the 

Independent Claim 15 is directed to a system for personalized triage of communications. None of the prior arts, either alone or in combination, teaches the following limitations:
...generating, utilizing a global deep learning model, a first predicted degree of priority of the piece of communication from a perspective of multiple users based on the representation; generating, utilizing a personalized learning model for the user, a second predicted degree of priority of the piece of communication from both the perspective of the multiple users and an individual perspective of the user based on the first predicted degree of priority and user behavioral information associated with previous conversations of the user and assigning a priority label to the piece of communication based on the second predicted degree of priority.

Independent Claim 20 is directed to a computer program product for personalized triage of communications. None of the prior arts, either alone or in combination, teaches the following limitations:
...generating, utilizing a global deep learning model, a first predicted degree of priority of the piece of communication from a perspective of multiple users based on the representation; generating, utilizing a personalized learning model for the user, a second predicted degree of 

The closest prior arts of record are the following:
MARINO et al. (US 2017/0278289 A1) teaches a content integration system.
Lavoie et al. (US 8,032,602 B2) teaches prioritization of email messages. 
Eugene et al. (“Making a Manageable Email Experience with Deep Learning”) teaches using Deep Learning algorithms in the context of Natural Language Processing (NLP) and more specifically applies them to the task of prioritizing e-mails based on their importance and whether they require an answer.
Yoo et al. (“Modeling Personalized Email Prioritization: Classification-based and Regression-based Approaches”) teaches modeling and predicting personal email priority.
Le et al. (“Distributed Representations of Sentences and Documents”) teaches an unsupervised algorithm that learns fixed-length feature representations from variable-length pieces of texts, such as sentences, paragraphs, and documents.
SONG et al. (US 2018/0123993 A1) teaches an AI (Artificial Intelligence) system that mimics functions such as recognition, determination, and the like of human's brain utilizing a machine learning algorithm. [cited but not relied upon]
Motahari Nezhad et al. (“eAssistant: Cognitive Assistance for Identification and Auto-Triage of Actionable Conversations”) teaches fine-grained action identification method in [cited but not relied upon] 

However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of independent claims 1, 15, and 20, which includes the features recited above. Therefore, the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.C./Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125